Citation Nr: 0946274	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  05-16 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include being secondary to exposure to chemical dioxins.  

2.  Entitlement to service connection for an eye disability 
(to include glaucoma) to include being secondary to exposure 
to chemical dioxins.  

3.  Entitlement to service connection for a nail fungus 
disability, to include being secondary to the appellant's 
service-connected type II diabetes mellitus.  

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include being 
secondary to the appellant's service-connected type II 
diabetes mellitus.

5.  Entitlement to an increased evaluation for type II 
diabetes mellitus, with erectile dysfunction, currently rated 
as 20 percent disabling.

6.  Entitlement to a rating higher than 50 percent for 
anxiety reaction and posttraumatic stress disorder (PTSD) 
with alcohol abuse, prior to September 26, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to 
January 1970, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of August 2004 and April 2005 of 
the Jackson, Mississippi, Florida, Department of Veterans 
Affairs (VA), Regional Office (RO).  The April 2005 rating 
action addressed the appellant's claim involving a skin 
disorder whereas the earlier rating action dealt with the 
other five issues now on appeal.  

Because new regulations pertaining to the adjudication of 
claims of service connection for claims asserted as secondary 
to exposure to Agent Orange during service were promulgated 
subsequent to the denial of the appellant's earlier claim, 
the Board concludes (as did, apparently, the RO), that the 
Veteran's skin disorder claim should be considered on a de 
novo basis.  See Pelegrini v. Principi, 18 Vet. App. 112, 
125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 289 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 115 S. Ct. 
61 (1994).

The record further shows that when the RO issued the August 
2004 rating decision, it denied entitlement to service 
connection for peripheral neuropathy of all of the 
appellant's extremities.  In April 2006, service connection 
was then granted for peripheral neuropathy of the lower 
extremities.  The issue of entitlement to service connection 
for peripheral neuropathy of the upper extremities remains on 
appeal.  

The issues involving a skin disorder, a disability manifested 
by nail fungus, diabetes mellitus, and peripheral neuropathy 
of the upper extremities are addressed in the REMAND portion 
of the decision below and they are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service medical treatment records do not show 
treatment for or complaints involving a chronic eye 
disability to include cataracts and glaucoma.

2.  Although the appellant has been diagnosed as suffering 
from disabilities affecting the eyes, the preponderance of 
the evidence shows that his eye disabilities were not present 
in service or until many years thereafter, and they are not 
related to service or to an incident of service origin.  

3.  The appellant's service-connected PTSD and anxiety 
reaction is manifested by depression with irritability, 
sleeplessness, isolation, an inability to work around others, 
and Global Assessment of Functioning (GAF) scores ranging 
from 40 to 48.



CONCLUSIONS OF LAW

1.  A disability of the eyes, to include glaucoma, as also 
secondary to exposure to chemical dioxins, was not incurred 
in or aggravated by active military service and was not 
caused by or the result of his service or any incidents 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009). 

2.  Resolving all reasonable doubt in his favor, the criteria 
for an evaluation of 100 percent for the appellant's service-
connected PTSD and anxiety reaction, prior to September 26, 
2006, have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Procedural Matters

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).

VA satisfied its duty to notify by means of letters sent to 
the appellant in March and May 2004 from the agency of 
original jurisdiction (AOJ).  These letters informed the 
appellant of what evidence was required to substantiate the 
claim for service connection and for an increased evaluation, 
and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2006) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, found that the evidence 
established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and found that the error was harmless, as the Board has done 
in this case.)  

The Federal Circuit Court and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions and the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 
(3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation and for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the appellant on this element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In that regard, as the Board is granting the 
appellant's request for an increased evaluation and it is 
sending the claim back to the RO to assign an effective date, 
any question as to the appropriate effective date to be 
assigned will be addressed in a separate action by the RO and 
for the Board's purposes it is rendered moot.  Hence, the 
appellant is not prejudiced by the lack of this element of 
notice. 

As for the service connection claim, he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  To 
explain it a different way, notice as to the assignment of an 
effective date is not required because the claim for service 
connection is being denied at this time and no effective date 
is being set.  Hence, the appellant is not prejudiced by the 
lack of this element of notice.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  With respect to the disability involving 
the eyes, such an examination was accomplished in October 
2005, and the results from that examination have been 
included in the claims folder for review.  The claims folder 
also contains copies of psychiatric examinations that were 
accomplished prior to September 2006.  Moreover, a VA mental 
disorders examination was performed in November 2005 and the 
results of that examination are also of record.  The opinions 
in the examinations involved a review of the claims folder 
and the appellant's available service medical treatment 
records.  The opinions that were provided were supported by 
sufficient rationale.  Therefore, the Board finds that the 
examiners' opinions are adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  Given the foregoing, the Board finds that the VA 
has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the appellant's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant did not avail himself to this 
opportunity.  Additionally, the appellant was given notice 
that the VA would help him obtain evidence but that it was up 
to the appellant to inform the VA of that evidence.  During 
the course of this appeal, the appellant has proffered 
documents and statements in support of his claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issues now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

II.  Service Connection

The appellant seeks service connection for a disability of 
the eyes to include glaucoma secondary to the appellant's 
exposure to chemical dioxins.  Under 38 U.S.C.A. § 1110 (West 
2002) and 38 C.F.R. § 3.303(b) (2009), service connection may 
be awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
since discharge.

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2009). The Court has 
held that when aggravation of an appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

In addition, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service, 
provided that the disease is are manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

As indicated above, the appellant's private and VA 
ophthalmological records have been obtained and included in 
the claims folder for review.  Also of record are the 
appellant's service medical treatment records.  

A review of the service medical treatment records indicates 
that while the appellant was on active duty, he was not 
treated for any type of nontransitory disability affecting 
either one of his eyes.  The record does show that he was 
diagnosed as having a chalazion of the right eyelid in April 
1969 but this transitory condition resolved itself.  Upon his 
discharge from service, the appellant was diagnosed as having 
20/20 eyesight and there were no complaints involving either 
eye noted on the discharge physical.  

The Board would note that when the appellant applied for VA 
compensation benefits shortly after being discharged from 
service in January 1970, the appellant did not contend that 
he was suffering from any type of eye disability that could 
possibly be related to or caused by his military service or 
any incident therein.

It was not until the appellant filed his current claim that 
he asserted that his current eye disability, glaucoma, was 
somehow related to his military service or due to his 
exposure to chemical dioxins while stationed in the Republic 
of Vietnam.  To support his assertions, the appellant 
submitted a statement from his eye doctor.  The letter is 
dated May 2004 and in that letter, the doctor reported that 
he had been treating the appellant since 1992.  The doctor 
further explained that early open angle glaucoma was 
diagnosed in 1992 and that the appellant had been prescribed 
medication for this condition.  The examiner further reported 
that while the appellant had been diagnosed as suffering from 
diabetes, he was not suffering from diabetic retinopathy.  
Finally, the examiner did not suggest, insinuate, or state 
the etiology of the glaucoma.  The examiner did not 
hypothesize that the glaucoma condition was caused by the 
appellant's military service or the result of the appellant's 
exposure to chemical dioxins.  

A VA eye examination was performed by a medical doctor in 
October 2005.  The examiner reviewed the appellant's claims 
folder which included his VA eye treatment records along with 
the private ophthalmological records.  Upon completion of the 
examination, the doctor diagnosed the appellant as suffering 
from glaucoma and a nucleosclerotic cataract.  The doctor 
opined that the appellant's current eye disorders were not 
related to or caused by his service-connected diabetes 
mellitus.  The doctor insinuated that the diagnosed cataracts 
were age-related.  The examiner did not specifically provide 
comments as to whether the 1992 diagnosed glaucoma was due to 
chemical dioxin exposure.  

A review of the appellant's VA medical treatment records do 
show continued treatment for cataracts and other eye-related 
complaints.  However, none of the records contains an opinion 
as to the etiology of any of the claimed eye disorders.  It 
is noted that none of the medical records contains an opinion 
by a medical care provider etiologically linking the 
appellant's glaucoma with his military service or to exposure 
to Agent Orange.  

Per the appellant's records, he served in the Republic of 
Vietnam.  As a result of that service, he may have been 
exposed to chemical dioxins while in Vietnam.  
Notwithstanding that exposure, none of the disabilities that 
the appellant has claimed that may be related to said 
exposure (glaucoma or cataracts) are presumptive type 
diseases or conditions in accordance with 38 C.F.R. §§ 3.307 
and 3.309 (2009).  That is, in order to use the presumption 
for purposes of establishing service connection, the 
appellant must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e) (2009).  As he has not been 
diagnosed as having any of the conditions listed in 38 C.F.R. 
§ 3.309(e) (2009), the presumption of service connection 
related to Agent Orange is not available.

The Board acknowledges that the Agent Orange presumption is 
not the sole method for showing causation and that the 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Yet, the 
appellant's assertions are the only positive evidence in 
support of his claim.  The Board does acknowledge the 
statements made by the appellant.  They have undoubtedly made 
in good faith and with conviction.  The Federal Circuit has 
held that lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that he now suffers from an eye 
disorder that was caused by or the result of his military 
service or some incident therein.  However, the matter at 
hand involves complex medical assessments that require 
medical expertise.  Besides his assertions, he has not 
proffered any supplemental medical reports, treatises, or 
opinions that would corroborate his assertions.  He has not 
provided an analysis as to why he believes his current eye 
conditions were caused by his military service or any 
incident therein.  In other words, the appellant has not 
discussed the salient facts nor has he provided a complete 
rationale for all of his assertions whereas the two doctors' 
opinions have.  Therefore, the Board finds that the 
appellant's statements are no more than simple observations 
and are not credible, probative, or sufficient.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The overwhelming probative 
evidence of record does establish that the appellant has 
disabilities affecting his eyes.  However, the probative 
evidence of record does not relate these disabilities to 
military service or any incident therein or, more 
importantly, to exposure to chemical dioxins while the 
appellant was stationed in Vietnam.  Therefore, after 
reviewing the appellant's claims folder, the Board finds that 
service connection for an eye disability to include glaucoma 
is not warranted.

III.  Increased Evaluation

The remaining issue on appeal involves entitlement to an 
evaluation in excess of 50 percent for PTSD and anxiety prior 
to September 26, 2006; he submitted this claim in May 2004.  

Disability evaluations are determined by evaluating the 
extent to which the appellant's service-connected 
disabilities affect the ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing the symptomatology with the criteria set forth in 
the Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2009).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2009) requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2009) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.7 (2009) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2009).  With respect to the issue before the 
Board, the appeal does not stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Court has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 506 (2007).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2009).

The appellant's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  38 C.F.R. § 4.130 (2009) establishes a general rating 
formula for mental disorders.  The formula assesses 
disability according to the manifestation of particular 
symptoms, providing objective criteria for assigning a 
disability evaluation.  Under the criteria, a 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2009).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record reflects that the appellant began this appeal in 
May 2004.  At that time, the appellant asked that the 
disability rating that was assigned for his psychiatric 
disorder be awarded an evaluation in excess of 50 percent.  
The RO initially denied his claim for benefits and he 
appealed that action.  Then, via a rating action issued in 
February 2007, the RO partially granted the appellant's 
request for an increased evaluation.  More specifically, the 
RO found that the evidence supported a 100 percent disability 
rating, effective September 26, 2006.  However, the RO 
concluded that the evidence did not support an evaluation of 
either 70 or 100 percent prior to this date.  

A review of the medical evidence indicates that in July 2004, 
the appellant underwent a VA compensation examination in 
order to determine the severity of his service-connected 
psychiatric disorder.  Prior to the examination, he 
complained of nightmares, irritability around others and 
flashbacks of Vietnam experiences and sleeplessness.  Upon 
reviewing the claims folder, the medical examiner noted that 
the appellant was receiving medications to help relieve the 
severity of the complained symptoms and manifestations.  It 
was further noted that the appellant was in group therapy.  
Upon completion of the exam, the doctor wrote that the 
appellant appeared anxious and nervous but alert and oriented 
to world around him.  There was no flight of ideas or loose 
associations.  Insight and judgment was deemed "fair" and 
hallucinations and delusions were not found.  The examiner 
further classified the appellant's psychiatric disorder as 
being "moderate to severe" and a Global Assessment of 
Functioning (GAF) score of 45 was assigned.  It was reported 
that the appellant had difficulty at work as a result of his 
psychiatric disorder and that he had missed 200 hours of work 
since 2003.  The doctor further reported that the appellant 
did not have outside contacts, he did not go to church or 
participate in other social activities, and that the 
medications were only having moderate beneficial effect.

A second VA examination was performed in November 2005.  As 
in the past, the appellant complained of irritability, 
nightmares, and sleeplessness.  He also said that he was 
tired, depressed, anxious, and fatigued.  The results of the 
examination mirrored the results of the July 2004 examination 
except that a lower GAF score, that of 40, was assigned.  It 
was further noted that the appellant was given a "poor 
prognosis" because of lack of interest in socialization, 
loneliness, "paranoid" thought, and medications not helping 
him.  

In September 2006, the appellant was admitted to his local VA 
Medical Center (VAMC) for the TRP Residential Program.  He 
remained a resident until November 2006.  Upon his release, a 
GAF of 48 was given.  It was also noted that the appellant's 
symptoms ranged from moderate to severe.  The discharge 
report additionally reported that the appellant's PTSD 
adversely affected the appellant's ability to work and have 
meaningful relationships.  (It was on the basis of this 
report, along with the residential program treatment reports, 
that a 100 percent disability rating was assigned.)

The medical evidence shows assignment of GAF scores ranging 
from 40 to 48.  A GAF Score of 41 to 50 contemplates serious 
systems (e.g., suicidal ideation severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score is highly 
probative as it relates directly to the appellant's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In evaluating the appellant's disability, the Board is 
mindful that when it is not possible to separate the effects 
of the service-connected condition from a non-service 
connected condition, 38 C.F.R. § 3.102 (2009), which requires 
that reasonable doubt be resolved in the appellant's favor, 
dictates that such signs and symptoms be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  In Mittleider, the appellant had been 
diagnosed with PTSD and various personality disorders and 
there was no medical evidence in the record separating the 
effects of the service-connected disability from the 
nonservice-connected disorders.  Id. at 182.  The Board finds 
this case is distinguishable from Mittleider in that there is 
no medical evidence of record that the appellant suffers from 
manifestations and symptoms associated with a nonservice-
connected psychiatric disorder that would somehow affect his 
PTSD.

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does support an evaluation of 100 percent 
for PTSD prior to September 26, 2006.  During the course of 
this appeal, the appellant's GAF scores have ranged from 48 
to 40.  A reading of the VA examination reports of 2004 and 
2005 strongly suggests that in comparison to the discharge 
summary of 2006, his psychiatric condition was more severe.  
The GAF scores along with the statements by the examiners 
noting that the VA-prescribed medications were not preventing 
the appellant from becoming more disabled suggest that the 
appellant has been decompressing over the course of the 
appeal.  The various VA examinations, along with the myriad 
of treatment records contained in the claims folder, have 
noted anxiousness, anger-management problems, hypervigilance, 
nightmares, and irritability.  The appellant appears to have 
next-to-none relations with others.  Most importantly, the 
records insinuate and suggest that the appellant's ability to 
work has been profoundly affected by his PTSD.  VA treatment 
professionals have indicated that the appellant's 
manifestations and symptoms have not stabilized but have 
become more and more incapacitating.

The Board therefore concludes that the totality of the 
evidence in the file appears to be at least in approximate 
balance.  As the Board is unable to conclude that the 
preponderance of the evidence is against the claim, the claim 
may not be denied.  It is the conclusion of the Board that 
the appellant's overall disability picture indicates that a 
100 percent evaluation should be assigned for PTSD for the 
entire period of time covered by this appeal.  Hart.  Hence, 
the appellant's claim is granted.


ORDER

Service connection for an eye disability, to include 
glaucoma, is denied.  

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent schedular rating for PTSD is 
granted for the entire period of time covered by the appeal. 


REMAND

As to his skin disorder claim, VA has a duty to develop the 
appellant's claims prior to the issuance of a decision on the 
merits of the claim.  A review of the claims folder indicates 
that the RO has not obtained a definitive diagnosis as to 
whether his skin disability is related to or had its onset in 
service.  Hence, the claim will be remanded for the purpose 
of obtaining examination to determine whether any found skin 
disability with the examiner having the benefit of being able 
to review all of the appellant's medical records in 
connection with the examination.

The Veteran asserts that his service-connected diabetes 
mellitus disability be assigned an evaluation in excess of 20 
percent.  VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006).  The record indicates that the last time the 
appellant was examined with respect to his diabetes mellitus 
was in October 2005 - or four plus years ago.  In this 
instance and upon first blush, it appears to the Board that 
the VA examination is stale.  The findings are possibly 
inconsistent with more recent medical evidence that is not 
currently of record.  Hence, the Board finds that a thorough 
and contemporaneous medical examination that takes into 
account the records of prior medical treatment (the complete 
claims folder) so that the disability evaluation will be a 
fully informed one should be accomplished.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  It is the Board's opinion that such an 
examination should be afforded the appellant before an 
appellate decision on the merits of his claim.

The appellant has also appealed the RO's decision that denied 
entitlement to service connection for peripheral neuropathy 
of the upper extremities.  The record reflects that when the 
appellant originally submitted a claim for benefits, he asked 
that service connection be granted for peripheral neuropathy 
of all four extremities to include being due to his service-
connected diabetes mellitus.  In conjunction with that claim, 
the appellant underwent a VA examination in October 2005.  
During the examination, the appellant complained of numbness 
in his fingers and a loss of dexterity overall in the hands.  
Upon completion of the examination, the doctor diagnosed the 
appellant with "diabetic polyneuropathy with mild sensory 
loss in the" lower extremities.  The doctor did not clarify 
his diagnosis by saying that there was only peripheral 
neuropathy in the lower extremities; he merely stated that 
there was diabetic polyneuropathy.  Moreover, he did not 
address the appellant's contentions as to whether the 
appellant was suffering from peripheral neuropathy of either 
the right or left arm.  Because there is, on its face, a lack 
of clarity in the opinion, the Board believes that the claim 
should be remanded so that another medical examination may be 
accomplished.  Such an examination will ensure that the Board 
has the most complete medical record before it when it makes 
its determination on this issue.  Also, the results of said 
examination will allow the Board to address any assertions 
made by the appellant in support his claim.  

The final issue involves the appellant's claim that he now 
suffers from a nail fungus and that this condition is the 
result of his service-connected diabetes mellitus.  
Alternatively, he has averred that he has suffered from a 
nail fungus since service and that service connection should 
be granted for this disease.  A review of the examination 
report accomplished in October 2005 indicates that the 
examiner believed that the found onycomycosis and tinea pedis 
were not related to the appellant's diabetes mellitus.  The 
examiner, who did not review the appellant's claims folder 
either before or after the examination, did not give an 
opinion as to whether any found condition of the nails was 
related to service or any incident therein.  Because a 
definitive diagnosis as to whether the claimed and purported 
disorder began in service or was the result of an inservice 
incident has not been obtained, the claim will be remanded 
for the purpose of obtaining examination of the appellant for 
the purpose of obtaining an etiological opinion on any found 
nail fungus disability with the examiner having the benefit 
of being able to review all of the appellant's medical 
records in connection with the examination

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2007 for the disabilities 
now on appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2009).

2.  The AMC/RO should arrange for 
examinations of the disabilities that are 
currently on appeal with respect to a 
service connection claim.  Each examiner 
must assess whether the appellant now has 
the claimed disability and the etiology 
of any found disability.  The claims 
folder, including any documents obtained 
as a result of this Remand, should be 
made available to the examiner for review 
before the examination.  Each examination 
report should consider all findings 
necessary to evaluate the claim and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  
Moreover, the examiner must specifically 
note in the examination that they have 
reviewed all of the medical records prior 
to examining the appellant.

After reviewing the file and physically 
examining the appellant, each examiner 
should render an opinion as to whether it 
is at least as likely as not that any 
found disability is related to or was 
caused by or aggravated by the 
appellant's service in the US Army.  The 
examiner should further comment on 
whether any of the claimed disorders are 
secondary to exposure to chemical dioxins 
or to a service-connected disability such 
as type II diabetes mellitus.  It would 
be helpful if the examiner would use the 
following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

Each examiner must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

In offering these impressions, the 
examiners must specifically acknowledge 
and discuss the Veteran's report of a 
continuity of symptoms since service.  
All findings and conclusions should be 
set forth in a legible report.

3.  The appellant should be scheduled for 
VA examination in order to evaluate the 
current level of severity of his type II 
diabetes mellitus.  The claims folder 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner must indicate in the examination 
report that the claims folder was 
reviewed.  All necessary tests and 
studies should be conducted in order to 
assess the current severity of the 
appellant's diabetes.  

Based on a review of the claims folder 
and the examination, the examiner should 
provide answers to the following 
questions:

a.  Is it as likely as not that the 
appellant's diabetes mellitus, type II, 
requires him to regulate his activities?

b.  Is it as likely as not that the 
appellant's diabetes mellitus, type II, 
requires him to restrict his diet?

c.  Does the appellant require insulin 
for the treatment of his type II diabetes 
mellitus?

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

Then the AMC/RO should readjudicate the issues on appeal.  If 
the benefits sought on appeal remain denied, the appellant 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


